department of the treasury internal_revenue_service washington d c date uil number release date memorandum for from subject peter k reilly cc dom fs proc we are writing in response to your proposed motion in the above case you noted that the is sending notices of deficiency to non-filers asserting a penalty under sec_6651 the service_center is not preparing substitutes for returns pursuant to sec_6020 you correctly concluded that the penalty under sec_6651 cannot be asserted if no return or substitute for return is filed see revrul_76_562 1976_2_cb_430 johnson v commissioner tcmemo_1983_398 46_tcm_694 but we do not agree with your motion to dismiss for lack of jurisdiction or the response in paragraph three of your answer in support of your motion to dismiss for lack of jurisdiction you cited 81_tc_879 holding that where an estate_tax_return was filed the court did not have jurisdiction over the penalty under sec_6651 because it was not attributable to a deficiency this case is no longer valid as it was specifically overruled in when the language in sec_6214 was changed from an addition_to_tax to any addition to the tax see s_r no pincite 1976_3_cb_200 the committee believes that it is appropriate for the tax_court to have jurisdiction over this addition_to_tax under sec_6651 it if already has jurisdiction with respect to that tax_return estate of nemerov v commissioner tcmemo_1998_186 holding that the tax_court does have jurisdiction to determine the addition_to_tax under sec_6651 furthermore estate of young stated n or do we hold that this court lacks such jurisdiction over the penalty under sec_6651 if no return is filed estate of young t c pincite and a prior decision determined that no addition under sec_6651 was due in a case where a valid_return was not filed johnson t c m cch pincite though we do not agree with your motion we do agree that the addition_to_tax under sec_6651 is not proper we agree with your admission in paragraph c of the answer further we recommend that you enter into a stipulation with the taxpayer reflecting our concession of the addition_to_tax under sec_6651 if you have any questions regarding this memo please contact todd ludeke at
